DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
 
Examiner’s Note
	The Examiner acknowledges the amendment of claim 1. Claims 4 & 6 have been cancelled. Claims 1 – 3, 5, & 7 – 21 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, & 7 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendment of claim 1 recites “A cured state adhesive film…formed by curing an adhesive composition at a dose of about 400 mJ/cm2 to about 3,000 mJ/cm2 in an oxygen-free state…” A dose of what? Applicant’s specification teaches curing is performed under a low-pressure lamp at a wavelength of about 300 nm to about 400 nm (ultraviolet light range) and a dose of about 400 mJ/cm2 to about 3,000 mJ/cm2 in an oxygen-free state (paragraph [0088]). Working Example teaches curing of the adhesive composition was performed by irradiated with UV light at a dose of 2,000 mJ/cm2 (paragraph [0108]). It is assumed Applicant intended to claim the dosage as UV light (wavelength of about 300 – 400 nm). However, amendment is needed for clarification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 5, 7 – 14, & 21 are rejected under 35 U.S.C. 103 as obvious over Okamoto et al. (US 2012/0058334 A1), in view of Lee et al. (US 2014/0162044 A1).
With regard to claim 1, Okamoto et al. teach an adhesive film formed by curing (paragraph [0090]) for an electronic product (paragraph [0002]). The similarities between the adhesive film taught by Applicant and the adhesive film taught by Okamoto et al. is shown in the table below. The adhesive has a thickness in the range of 3 – 200 µm, more preferably 5 – 100 µm (paragraph [0115]), which includes Applicant’s claimed thickness of 50 µm.


Applicant
(P = paragraph citation in originally filed specification)
Okamoto et al. 
(P = paragraph citation)
Adhesive Film composition
(Meth)acrylic copolymer: (I) monomer mixture partially polymerized: (a) 15 – 30 wt.% C2 – C4 alkyl (meth)acrylate w/-OH group + (b) 70 – 85 wt.% (meth)acrylate w/alkyl group 
(specification, paragraphs [0042] & [0044] & claims 7 – 8)

(Meth)acrylic copolymer comprising polymerized monomer mixture of (m2) 0.5 – 20 wt.% hydroxyl group containing alkyl (meth)acrylate monomers, such as hydroxyalkyl (C1 – C4) (meth)acrylate (P11, P14, P20, P0124), and (m1) 40 – 97.5 wt.% of monomer comprising alkyl group containing (meth)acrylate, with a carbon number 1 – 12 (P38), such as ethylhexyl (meth)acrylate (P11, P20, P58).
Crosslinking agent
Yes (claim 13), 0.001 parts by weight to about 5 parts by weight per 100 parts by weight copolymer (paragraph [0083])
Yes, 0.001 – 5 parts by weight (P106).
Adhesive film thickness
50 µm
3 – 200 µm, more preferably 5 – 100 µm (P115])
Method
Adhesive film formed by curing of adhesive composition (P38, P78, P81) at a dose of UV radiation at about 400 mJ/cm2 to about 3,000 mJ/cm2 in an oxygen-free state.
Adhesive film formed by curing of adhesive composition (P189) at a dose of UV radiation at about 720 mJ/cm2 (P168, P170, P176, P189) in an oxygen-free state (P137, P141).


As discussed in the table above, Okamoto et al. teach the monomer mixture comprising the hydroxyl group-containing (meth)acrylate, the alkyl group-containing (meth)acrylate. Okamoto et al. also teach the presence of additives, such as crosslinking agent (paragraph [0106]), filler particle (paragraph [0107]), and initiator (paragraph [0084]).
Okamoto et al. teach the crosslinking agent may be present in the amount of about 0.001 to about 5 parts by weight of the monomer components or less. Applicant’s specification also teaches crosslinking agent was present in the range of about 0.001 parts by weight to about 5 parts by weight per 100 parts by weight of the copolymer. 
Okamoto et al. do not explicitly teach the filler is an organic nanoparticle comprising a core-shell configuration and the respective glass transition temperatures of the core and shell.
Lee et al. (’044) teach an adhesive film for an optical device comprising (meth)acrylic compounds and core-shell particles (paragraphs [0031] & [0036]). The core-shell particles have a diameter of 0.1 to 0.5 µm (100 – 500 nm) (paragraph [0047]), which overlaps with Applicant’s claimed particle range of 10 – 400 nm. The core includes an elastomer (organic) with a glass transition temperature of -50°C to 0°C (paragraph [0033]), and the shell has a glass transition temperature of from 50 – 120°C (paragraph [0034]). The organic nanoparticles are present in the adhesive in the amount of 0.9 to 10 wt.% (paragraph [0048]). These core-shell particles may absorb external impact, such as heat, preventing a polarizer or a polarizing plate from cracking (paragraphs [0031] – [0032]).  
Therefore, based on the teachings of Lee et al. (‘044), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate 0.9 to 10 wt% of organic nanoparticles having a core-shell configuration into the (meth)acrylate adhesive film taught by Okamoto et al. in order to improve impact resistance of the overall laminate specimen. 

With regard to claims 1 – 2 & 5, considering the composition of the adhesive and method of curing the adhesive sheet taught by Okamoto et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification and the same dosage of UV radiation for curing the film, the teachings of Okamoto et al. in view of Lee et al. would encompass films that meet the claimed properties of foldability of at least 50,000 cycles (claim 1), glass transition temperature (claims 1 – 2), ratio of modulus at 80°C to -20°C (claims 1 & 5) of the adhesive film.
With regard to claim 3, considering the composition of the adhesive taught by Okamoto et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Okamoto et al. in view of Lee et al. would encompass films that meet the claimed restoration force of the adhesive film.
With regard to claims 1 & 3, the stacking of the adhesive film with multiple PET films to form a specimen, the thickness of the PET films and the dimensions of the overall stack, a recitation of the intended use (i.e., the adhesive film stacked with PET films) of the claimed invention must result in a structural difference between the claimed invention (the adhesive film alone) and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 7, as discussed in the table above, Okamoto et al. teach the hydroxyl group-containing (meth)acrylate comprises a (meth)acrylate containing C1 to C4 alkyl group having at least one hydroxyl group.
With regard to claims 8 & 12, Okamoto et al. teach a second crosslinking agent in the form of a polyfunctional (meth) acrylate (“macromolecule”) may be present in the adhesive (P0102) in the amount of 0.01 to 2% by weight (P0128). Additionally, as discussed above, Lee et al. (’044) teach an adhesive film for an optical device comprising (meth)acrylic compounds and core-shell particles (paragraphs [0031] & [0036]).
With regard to claim 9, as discussed above, Lee et al. (‘044) tech the core-shell particles have a diameter of 0.1 to 0.5 µm (100 – 500 nm) (paragraph [0047]), which overlaps with Applicant’s claimed particle range of 10 – 400 nm. It is well established that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
With regard to claim 10, as discussed above, Lee et al. (‘044) teach the core includes an elastomer (organic) with a glass transition temperature of -50°C to 0°C (paragraph [0033]), and the shell has a glass transition temperature of from 50 – 120°C (paragraph [0034]).
With regard to claim 11, as discussed above, Lee et al. (‘044) teach the organic nanoparticles are present in the adhesive in the amount of 0.9 to 10 wt.% (paragraph [0048]). 
With regard to claim 13, as discussed in the table above, Okamoto et al. teach a crosslinking agent.
With regard to claim 14, considering the composition of the adhesive taught by Okamoto et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed haze of the adhesive film.
With regard to claim 21, considering the composition of the adhesive taught by Okamoto et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Okamoto et al. in view of Lee et al. would encompass films that meet the claimed modulus at 25°C of the adhesive film.

Claim(s) 1 – 3, 5, 7 – 16, & 21 are rejected under 35 U.S.C. 103 as obvious over Kontani et al. (US 2007/0036930 A1), in view of Kim et al. (US 2011/0139347 A1) and Lee et al. (US 2014/0162044 A1).
With regard to claim 1, Kontani et al. teach an adhesive film formed by curing (paragraph [0052]) for an optical product (paragraph [0002]). The similarities between the adhesive film taught by Applicant and the adhesive film taught by Kontani et al. is shown in the table below. The adhesive has a thickness in the range of 1 – 100 µm, more preferably 2 – 60 µm (paragraph [0069]), which includes Applicant’s claimed thickness of 50 µm.


Applicant
(P = paragraph citation in originally filed specification)
Kontani et al. 
(P = paragraph citation)
Adhesive Film composition
(Meth)acrylic copolymer: (I) monomer mixture partially polymerized: (a) 15 – 30 wt.% C2 – C4 alkyl (meth)acrylate w/-OH group + (b) 70 – 85 wt.% (meth)acrylate w/alkyl group 
(specification, paragraphs [0042] & [0044] & claims 7 – 8)

Adhesive film comprising: Acrylic copolymers comprising monomer mixture of (a) 0 – 30 wt.% hydroxyl group containing monomers, such as hydroxyethyl (C2) (meth)acrylate, hydroxypropyl (C3) (meth)acrylate, hydroxybutyl (C4) (meth)acrylate (P55 - 56), which includes Applicant’s inventive range of 15 – 30 wt.%, and (b) 70 – 100 wt.% of monomer comprising alkyl group containing (meth)acrylate, such as ethylhexyl (meth)acrylate (P54 & 56), which includes Applicant’s inventive range of 70 – 90 wt.%
Crosslinking agent
Yes (claim 13), 0.001 parts by weight to about 5 parts by weight per 100 parts by weight copolymer (paragraph [0083])
Yes (P35 & 51), 30 wt.% or less based on total monomer component (paragraph [0057])
Adhesive film thickness
50 µm
1 - 100 µm, more preferably 2 – 60 µm (P69)
Method
Adhesive film formed by curing of adhesive composition (P38, P78, P81) at a dose of UV radiation at about 400 mJ/cm2 to about 3,000 mJ/cm2 in an oxygen-free state.
Adhesive film formed by curing of adhesive composition (P52) at a dose of UV radiation at about 100 mJ/cm2 to about 5,000 mJ/cm2 (P42) in an oxygen-free state (P40).


As discussed in the table above, Kontani et al. teach the monomer mixture comprising the hydroxyl group-containing (meth)acrylate, the alkyl group-containing (meth)acrylate. Kontani et al. also teach the presence of additives, such as crosslinking agent (paragraph [0035]), filler particle (paragraph [0038]), and initiator (paragraph [0039]).
Kontani et al. teach the crosslinking agent may be present in the amount of 30 wt.% or less of the monomer components. Applicant’s specification teaches crosslinking agent was present in the amount of 5 parts by weight per 100 parts by weight of the copolymer, which is within the range taught by Kontani et al. However, based on the teachings of Kontani et al. alone, it would not have been obvious to choose the more narrow range of crosslinking agent content used by Applicant.
Kim et al. teach an adhesive composition for adhering to a semiconductor wafer (paragraphs [0002] – [0003] & [0007]). The adhesive composition comprises a monomer mixture of (meth)acrylic acid ester monomer, a second monomer type, such as alkyl (meth)acrylate, and a crosslinkable mononomer containing a hydroxy functional group, such as hydroxyethyl (meth)acrylate (paragraphs [0015] – [0017], [0021] – [0022], & [0027]). The amount of crosslinkable monomer (i.e. hydroxyl functional (meth)acrylate) is preferably less than 20 parts by weight of monomer mixture for maintaining the desired flexibility and peel strength of the adhesive composition (paragraph [0032]). The composition also includes 0.1 to 10 parts by weight crosslinking agent with respect to 100 parts by weight of the polymer formed by the monomer mixture for improved cohesive strength and endurance reliability (paragraphs [0034] & [0037]). 
Therefore, based on the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to choose use the narrow range of 0.1 to 10 parts by weight crosslinking agent with respect to 100 parts by weight of adhesive polymer for desired cohesive strength and endurance reliability. Additionally, based on the teachings of Kim et al., it would have been obvious to one of ordinary skill that a small amount of crosslinking monomer (within the hydroxyl containing (meth)acrylate monomer content range taught by Kontani et al.) results in a small amount of crosslinking, and therefore, an adhesive composition having good flexibility and peel strength.
Kontani et al. do not explicitly teach the filler is an organic nanoparticle comprising a core-shell configuration and the respective glass transition temperatures of the core and shell.
Lee et al. (’044) teach an adhesive film for an optical device comprising (meth)acrylic compounds and core-shell particles (paragraphs [0031] & [0036]). The core-shell particles have a diameter of 0.1 to 0.5 µm (100 – 500 nm) (paragraph [0047]), which overlaps with Applicant’s claimed particle range of 10 – 400 nm. The core includes an elastomer (organic) with a glass transition temperature of -50°C to 0°C (paragraph [0033]), and the shell has a glass transition temperature of from 50 – 120°C (paragraph [0034]). The organic nanoparticles are present in the adhesive in the amount of 0.9 to 10 wt.% (paragraph [0048]). These core-shell particles may absorb external impact, such as heat, preventing a polarizer or a polarizing plate from cracking (paragraphs [0031] – [0032]).  
Therefore, based on the teachings of Lee et al. (‘044), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate 0.9 to 10 wt% of organic nanoparticles having a core-shell configuration into the (meth)acrylate adhesive film taught by Kontani et al. in order to improve impact resistance of the overall laminate specimen. 

With regard to claims 1 – 2 & 5, considering the composition of the adhesive and method of curing the adhesive sheet taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification and the same dosage of UV radiation for curing the film, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed properties of foldability of at least 50,000 cycles (claim 1), glass transition temperature (claims 1 – 2), ratio of modulus at 80°C to -20°C (claims 1 & 5) of the adhesive film.
With regard to claim 3, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed restoration force of the adhesive film.
With regard to claims 1 & 3, the stacking of the adhesive film with multiple PET films to form a specimen, the thickness of the PET films and the dimensions of the overall stack, a recitation of the intended use (i.e., the adhesive film stacked with PET films) of the claimed invention must result in a structural difference between the claimed invention (the adhesive film alone) and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 7, as discussed in the table above, Kontani et al. teach the hydroxyl group-containing (meth)acrylate comprises a (meth)acrylate containing C2 to C4 alkyl group having at least one hydroxyl group.
With regard to claim 8, as discussed above, Lee et al. (’044) teach an adhesive film for an optical device comprising (meth)acrylic compounds and core-shell particles (paragraphs [0031] & [0036]).
With regard to claim 9, as discussed above, Lee et al. (‘044) tech the core-shell particles have a diameter of 0.1 to 0.5 µm (100 – 500 nm) (paragraph [0047]), which overlaps with Applicant’s claimed particle range of 10 – 400 nm. It is well established that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
With regard to claim 10, as discussed above, Lee et al. (‘044) teach the core includes an elastomer (organic) with a glass transition temperature of -50°C to 0°C (paragraph [0033]), and the shell has a glass transition temperature of from 50 – 120°C (paragraph [0034]).
With regard to claim 11, as discussed above, Lee et al. (‘044) teach the organic nanoparticles are present in the adhesive in the amount of 0.9 to 10 wt.% (paragraph [0048]). 
With regard to claim 12, if Applicant intended the term “macromonomer” as an additive blended with the copolymer, but not as a component of the copolymer, Kontani et al. teach the presence of an oligomer (macromonomer not covalently bonded to the copolymer) may be blended as long as they do not deteriorate the characteristics of the adhesive (paragraph [0062] – [0063]).
With regard to claim 13, as discussed in the table above, Kontani et al. teach a crosslinking agent
With regard to claim 14, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed haze of the adhesive film.
With regard to claims 15 – 16, the adhesive film is used to join an intermediate film (2) (Applicant’s “first optical film”) and optical products, such as lenses (Applicant’s “second optical film”) (paragraphs [0002] – [0004] & [0072]).
With regard to claim 21, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed modulus at 25°C of the adhesive film.

Claims 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al., Kim et al., & Lee et al., as applied to claim 16 above, and further in view of Mitsuo et al. (JP 2008-201111).
Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kontani et al., Kim et al., & Lee et al., as applied to claim 16 above, and further in view of Mitsuo et al. (JP 2008-201111).
Okamoto et al. and Kontani et al. teach the adhesive adheres an intermediate layer to an electronic or optical product, but fail to teach the composition of these components.
Mitsuo et al. teach a screen (window) comprising an optical display element, such as an LCD (paragraphs [0002] & [0008]), comprising a polarization film (polarizer/ “optical film”) and at least one protective film on both sides thereof, which comprises a polymer, such as polyester resin, polycarbonate resin, cycloolefin resin, and acrylic resin (paragraph [0022]) (claim 17). The polarization film has a thickness of 5 – 150 micrometers (paragraph [0035]), which includes Applicant’s claimed range of about 10 µm to about 10 µm. The adhesive has a thickness of 0.01 – 50 µm (paragraph [0038]), which overlaps with Applicant’s claimed range of 10 – 100 µm (claim 18).
Therefore, based on the teachings of Mitsuo et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the adhesive taught by Okamoto et al. or Kontani et al. to adhere two components of an LCD, such as a polarizer and a protective film composed of polyester, polycarbonate, cycloolefin and/or acrylic resins because these resins have been known to achieve both optimum polarizing and protective properties to the LCD. It is well established that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al., Kim et al., & Lee et al., as applied to claim 15 above, and further in view of Hirai et al. (US 2013/0177748 A1).
Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kontani et al., Kim et al., & Lee et al., as applied to claim 15 above, and further in view of Hirai et al. (US 2013/0177748 A1).
Okamoto et al. and Kontani et al. teach the adhesive is used in an optical element, but do not teach the optical element is an optical display in a window film. 
Hirai et al. teach a window panel for a display device for mobile phones (paragraph [0005]), touch panel devices, comprising a hard coating layer (Applicant’s “window coating”) (paragraph [0021]) and an LCD display device (optical member) (paragraph [0046]).
Therefore, based on the teaching of Hirai et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the optical element, such as the optical product taught by Okamoto et al. or Kontani et al., as a component in a wide variety of applications, including a window film for multiple display devices, such as mobile phones, touch panel screens, etc. because such devices are valuable marketable commodities.

Response to Arguments
Applicant argues, “From the above excerpts, it can be seen that after curing, the adhesive film of Kotani forms a low adhesion substance and is readily peelable off the wafer. That is, the adhesive film of Kontani is peeled from the wafer by irradiation or heat treatment. In contrast, the adhesive film of the claimed invention is formed by irradiation with radiation at a dose of about 400 mJ/cm2 to about 3,000 mJ/cm2 in an oxygen-free state, thereby increasing the peeling force and obtaining foldability” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Kontani also teaches the adhesive sheet is cured by UV radiation at a dose of about 100 mJ/cm2 to about 5,000 mJ/cm2 in an oxygen-free state (paragraphs [0040] & [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781